Citation Nr: 0735778	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include the 
preliminary questions of whether finality attached to an 
April 1997 decision, denying entitlement thereto, and whether 
new and material evidence has been received to reopen any 
previously denied claim.  

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.

4.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967, to include service in Vietnam.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions entered in January 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In his substantive appeal, received by the RO in October 
2004, the veteran requested a hearing before the Board, 
sitting at the RO.  Such request was withdrawn in writing by 
the veteran through his November 2004 statement.  No other 
request for a hearing remains pending.  

In connection with his original claim and claim to reopen for 
service connection for peripheral neuropathy, the veteran in 
March 2006 submitted additional documentary evidence in 
support of such claims directly to the Board.  Such evidence 
was submitted subsequent to the RO's issuance of its 
September 2005 notice to the veteran of its certification of 
his appeal to the Board for review and without a waiver for 
its review by the RO.  The Board in July 2007 attempted to 
solicit such a waiver from the veteran, and he furnished the 
requested waiver in a document received by the Board in 
August 2007.  

This appeal in its entirety is REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
AMC will advise the veteran whether any additional action is 
required on his part.  




REMAND

By its July 2004 decision, the RO determined that new and 
material evidence had been received with which to reopen a 
previously denied claim of entitlement to service connection 
for peripheral neuropathy of the upper extremities, but 
denied the veteran's reopened claim therefor.  Therein, the 
RO set forth that a prior claim for service connection for 
peripheral neuropathy of the upper extremities had been 
denied by RO action in February 1997, for which no appeal was 
initiated.  In the statement of the case of October 2004 that 
followed, the RO again reiterated that the February 1997 
determination had not been appealed and that such decision 
was confirmed and continued, apparently since new and 
material evidence had not been submitted.  Notice is taken 
that the RO in the reasons and bases portion of its statement 
of the case, based its decision on the version of 38 C.F.R. 
§ 3.156 applicable to claims to reopen filed after August 29, 
2001, although the RO cited to the current version of 
38 C.F.R. § 3.156 in the law and regulations section of that 
document and had previously afforded the veteran notice in 
March 2004 under the Veterans Claims Assistance Act of 2000 
(VCAA) of the correct, current standard.  Despite these 
inconsistencies, no clarification of the foregoing was 
attempted or furnished in the only supplemental statement of 
the case, which was prepared by the RO in June 2005.  

The question of whether finality has attached to the RO's 
February 1997 denial of service connection for peripheral 
neuropathy of the upper extremities is one that has not been 
adequately addressed to date by the RO.  Contrary to the RO's 
February and April 1997 findings, it is clear that the 
February 1997 action, of which the veteran was notified in 
March 1997, was appealed by the veteran's submission of a 
notice of disagreement in March 1997, followed by the 
issuance of a statement of the case in April 1997.  Later in 
1997, the veteran indicated that he wished his appeal to go 
forward and he submitted a substantive appeal.  In a Report 
of Contact of late April 2002, the veteran's representative 
indicated that it was the veteran's desire to withdraw his 
appeal, following which a supplemental statement of the case 
was prepared and mailed to the veteran.  In May 2002, the 
veteran returned a copy of the cover letter to the 
supplemental statement of the case, wherein he indicated he 
wished to withdraw his appeal. 

In view of the foregoing, further procedural development is 
deemed necessary for clarification of the RO's findings as to 
the finality of the February 1997 determination and the 
disposition of any claim to reopen based on governing law and 
regulation.  Furthermore, VCAA notice is totally lacking as 
to the requirements for the assignment of ratings and 
effective dates, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and inadequate in terms of the 
requirements relating to claims to reopen set forth in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Remand is required to 
ensure compliance with these and all other procedural 
requirements.  

As well, further evidentiary development is in order.  
Information provided by the veteran, including two items of 
March 2004 correspondence from the Social Security 
Administration (SSA), is to the effect that he was found to 
be disabled by that agency, beginning in July 2003, due in 
part to claimed upper and lower extremity problems and that a 
consultation by a neurologist was undertaken by the SSA in 
February 2004 by I. Zasterova, M.D.  SSA records have not to 
date been requested and the claims folder does not contain 
Dr. Zasterova's report of her February 2004 evaluation.  
Also, the veteran in his substantive appeal, received by the 
RO in October 2004, referenced treatment from Home Health 
Care in Dallas, Texas, for his peripheral neuropathy, and it 
is incumbent upon VA to obtain any records of treatment from 
that organization that might be of assistance to the veteran 
as to the issues involved in this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
each of the claims herein at issue, 
including but not limited to any claim to 
reopen, 38 C.F.R. § 3.156 (2001), and the 
requirements set out in Kent, supra, as 
applicable to claims to reopen.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The RO/AMC must obtain for inclusion 
in the claims folder any and all records 
utilized by the SSA in determining the 
veteran's entitlement to disability 
benefits from that agency, including not 
limited to the report of an SSA 
neurological consultation by I. 
Zasterova, M.D., in February 2004.  

3.  The RO/AMC must obtain for inclusion 
in the claims folder any and all records 
compiled by Home Health Care of Dallas, 
Texas, which according to the veteran's 
substantive appeal had provided medical 
treatment for his claimed peripheral 
neuropathy.  

4.  The RO/AMC must obtain for inclusion 
in the claims folder any and all records 
of VA treatment, not already on file, 
which pertain to treatment for the 
veteran's claimed peripheral neuropathy 
of the upper and lower extremities and 
his service-connected disabilities.  

5.  Thereafter, the AMC/RO must ascertain 
whether there was an attachment of 
finality to the RO's rating decision of 
February 1979, denying service connection 
for peripheral neuropathy of the upper 
extremities, followed by readjudication 
of the veteran's original claim and/or 
claim to reopen for service connection 
for peripheral neuropathy of the upper 
and lower extremities, as well as his 
claims for specially adapted housing or a 
special home adaptation grant, and an 
automobile and adaptive equipment or for 
adaptive equipment only, based on all the 
evidence of record and the governing law 
and regulations.  If any benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




